                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                  GREENEVILLE DIVISION


 BRYAN JINKINS,

        PLAINTIFF,

 v.                                                        Case No.:      2:21-cv-89
                                                      I

 EQUIFAX INFORMATION SERVICES,
 LLC, ET AL.,

        DEFENDANTS.

                                          COMPLAINT

        Plaintiff Bryan Jinkins (“Plaintiff”), by and through the undersigned counsel, and with

 knowledge as to Plaintiff’s own acts, upon information, belief, and investigation of counsel as to

 the acts of others, believing such allegations have evidentiary support after a reasonable

 opportunity for further investigation or discovery alleges against Defendants Equifax Information

 Services, LLC, Experian Information Solutions, Inc. (“Experian”), Pentagon Federal Credit Union

 and Trans Union, LLC1 as follows:

                                PRELIMINARY STATEMENT

        1.      This is an action for an actual, statutory and punitive damages, costs and attorneys’

 fees pursuant to 15 U.S.C. §§ 1681, et seq. (“Fair Credit Reporting Act” or “FCRA”).

        2.      Indeed,

                Credit is the lifeblood of the modern American economy, and for the American
                consumer access to credit has become inextricably tied to consumer credit scores
                as reported by credit reporting agencies. In 1970, the Fair Credit Reporting Act, 15
                U.S.C. § 1681, et seq. (“FCRA”) was enacted “to ensure fair and accurate credit

 1
  Defendants Equifax Information Services, LLC, Experian Information Solutions, Inc. and Trans
 Union, LLC are referred to collectively as the “CRA Defendants.”


                                    1
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 1 of 13 PageID #: 1
               reporting, promote efficiency in the banking system, and protect consumer
               privacy.” Safeco Ins. Co. v. Burr, 551 U.S. 47, 52 (2007). Towards that end, the
               FCRA requires a company that reports consumer credit information, referred to as
               a consumer reporting agency (“CRA”), to “adopt reasonable procedures for
               meeting the needs of commerce” which are “fair and equitable to the consumer.”
               15 U.S.C. § 1681(b).

 Burke v. Experian Info. Sols., Inc., No. 1:10-CV-1064 AJT/TRJ, 2011 WL 1085874, at *1 (E.D.

 Va. Mar. 18, 2011).

        3.     Accordingly, and

               In recognition of the critical role that CRAs play in the credit markets and the
               serious consequences borne by consumers because of inaccurate information
               disseminated in consumer credit reports prepared by CRAs, Congress placed on a
               CRA what can only be described as very high legal duties of care, set forth, as they
               apply to this case, in 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), and 1681i(a)(3)(A).

 Burke v. Experian Info. Sols., Inc., No. 1:10-CV-1064 AJT/TRJ, 2011 WL 1085874, at *4 (E.D.

 Va. Mar. 18, 2011).

        4.     Congress made the following findings when it enacted the FCRA:

        (1) The banking system is dependent upon fair and accurate credit reporting. Inaccurate
        credit reports directly impair the efficiency of the banking system, and unfair credit
        reporting methods undermine the public confidence which is essential to the continued
        functioning of the banking system.

        (2) An elaborate mechanism has been developed for investigating and evaluating the credit
        worthiness, credit standing, credit capacity, character, and general reputation of consumers.

        (3) Consumer reporting agencies have assumed a vital role in assembling and evaluating
        consumer credit and other information on consumers.

        (4) There is a need to insure that consumer reporting agencies exercise their grave
        responsibilities with fairness, impartiality, and a respect for the consumer’s right to privacy.

 15 U.S.C. § 1681(a)(1-4). Thus, one of the fundamental purposes of the FCRA is “to require that

 consumer reporting agencies adopt reasonable procedures for meeting the needs of commerce for



                                    2
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 2 of 13 PageID #: 2
 consumer credit, personnel, insurance, and other information in a manner which is fair and

 equitable to the consumer, with regard to the confidentiality, accuracy, relevancy, and proper

 utilization of such information in accordance with the requirements of this subchapter.” 15 U.S.C.

 § 1681(b). Accordingly, “[t]he FCRA evinces Congress’ intent that consumer reporting agencies,

 having the opportunity to reap profits through the collection and dissemination of credit

 information, bear ‘grave responsibilities.’” Cushman v. Trans Union, 115 F.3d 220, 225 (3d Cir.

 1997).

          5.    “Evidence that a defendant has repeatedly engaged in prohibited conduct while

 knowing or suspecting that it was unlawful would provide relevant support for an argument that

 strong medicine is required to cure the defendant’s disrespect for the law.” Dalton v. CAI, 257

 F.3d 409, 418 (4th Cir. 2001) (noting that whether “other consumers have lodged complaints

 similar to Dalton’s against CAI” is relevant to willfulness under the FCRA).

          6.    The CRA Defendants have been sued thousands of times wherein an allegation was

 made that said defendants violated the FCRA.

          7.    In the regular course of business, the CRA Defendants maintain records of lawsuits

 filed against them, and the lists of other similar incidents are readily accessible to said defendants.

          8.    The CRA Defendants have been ordered in single plaintiff FCRA lawsuits to

 produce discovery responses on the number of times it has been sued.

          9.    Likewise, the FCRA imposes duties on persons who furnish information to a

 consumer reporting agency (“furnisher”). See 15 U.S.C. §§ 1681s-2(a), (2), (4), (5).

          10.   Specifically, the furnisher must satisfy five duties after receipt of notice of a

 consumer dispute from a consumer reporting agency. 15 U.S.C. § 1681s-2(b)(1)(A-E).




                                    3
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 3 of 13 PageID #: 3
        11.     Despite federal law, Congressional mandate, federal and state government

 enforcement actions, thousands of consumer lawsuits, credit report errors remain a significant

 problem for consumers, including Plaintiff.

                                    JURISDICTION & VENUE

        12.     This Court has jurisdiction pursuant to 15 U.S.C. § 1681p and 28 U.S.C § 1331.

        13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES
        14.     Plaintiff Bryan Jinkins (“Plaintiff”) is an adult individual and resides within this

 judicial district. Plaintiff is also a “consumer” as defined by 15 U.S.C. § 1681a(c).

        15.     Defendant Equifax Information Services, LLC (“Equifax”) does business in this

 judicial district and is a Georgia corporation with its principal place of business located at 1550

 Peachtree Street NW, Atlanta, Georgia 30309. Equifax is a CRA as defined by 15 U.S.C. §

 1681a(f).    Equifax outsources certain business processes, including consumer disputes, to

 companies located outside of the United States, including India, Philippines and Costa Rica. One

 of Equifax’s dispute vendors is Teleperformance, formerly known as Intelenet.

        16.     Defendant Experian Information Solutions, Inc. (“Experian”) does business in this

 judicial district and is an Ohio corporation with its principal place of business located at 475 Anton

 Blvd., Costa Mesa, California 92626. Experian is a CRA as defined by 15 U.S.C. § 1681a(f).

 Experian outsources certain business services, including processing consumer disputes, to its

 vendor or sister company, or both, in Santiago, Chile.

        17.     Defendant Trans Union, LLC (“Trans Union”) does business in this judicial district

 and is a Delaware corporation with its principal place of business located at 555 W Adams St.,

 Chicago, Illinois 60661. Trans Union is a CRA as defined by 15 U.S.C. § 1681a(f). Trans Union




                                    4
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 4 of 13 PageID #: 4
 outsources business processes, including consumer disputes, to other countries, such as India. One

 of Trans Union’s dispute vendors is Teleperformance, formerly known as Intelenet.

        18.     Defendant Pentagon Federal Credit Union (“PFCU”) is a person who furnishes

 information to consumer reporting agencies under FCRA, 15 U.S.C. § 1681s-22, and conducts

 substantial and regular business activities in this judicial district. PFCU is a national credit union

 with its principal place of business located at 7940 Jones Branch Drive, Tysons, Virginia 22102.

                                   FACTUAL ALLEGATIONS

        19.     The CRA Defendants sell millions of consumer reports (commonly referred to as

 “credit reports” or “reports”) per day and also sell credit scores.

        20.     The CRA Defendants sold credit reports relating to Plaintiff to third parties with

 inaccurate and derogatory information.

        21.     The inaccurate information includes, but is not limited to, an installment account

 with PFCU for partial account number ending in 9865 (“Account 1”) and a home equity line of

 credit with partial account number ending in 9886 (“Account 2”) (collectively, Accounts 1 and 2

 are referred to throughout as the “Accounts”).

        22.     Account 1 was reported as past due and with a past due balance owed of over

 $16,000. This is untrue. Plaintiff did not owe any monies to PFCU for Account 1. Account 1 was

 included in and discharged in Plaintiff’s Chapter 7 bankruptcy.

        23.     Account 2 was reported as closed and included in bakruptcy. This is not true

 because Account 1 was not included in Plaintiff’s bankruptcy. Account 2 is open and Plaintiff

 continues to make payments on the account. Account 2 was reaffirmed by the bankruptcy court.



 2
  Plaintiff is making a claim against PenFed under § 1681s-2(b). Plaintiff is not making a claim
 against said defendant under § 1681s-2(a).



                                    5
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 5 of 13 PageID #: 5
 Notwithstanding, PFCU and the CRA Defendants reported Account 1 as past due and with a past

 due balance and Account 2 as closed and included in bankruptcy.

          24.   The inaccurate information harms Plaintiff’s credit reputation because it does not

 accurately depict his credit history or creditworthiness, or both.

          25.   Negative items of information on a consumer's credit file reduce the consumer's

 credit score under the Fair Isaac Company ("FICO") score models.

          26.   The reporting of Account 1 as late and with a past due balance is patently

 inaccurate.

          27.   The reporting of the Account 1 as late and with a past due balance is misleading, at

 best.

          28.   The reporting of the Account 2 as included in bankruptcy and closed is patently

 false.

          29.   The reporting of Account 2 as included in bankruptcy and closed is misleading, at

 best.

                                Plaintiff’s Experience with Equifax

          30.   Equifax prepared and issued consumer reports concerning Plaintiff to third parties

 that included the inaccurate information.

          31.   In the two years preceding Plaintiff’s Complaint, he disputed the inaccurate

 information to Equifax on no less than five (5) occasions. Equifax did not delete or reinvestigate

 all of the disputed items of information.

          32.   Alternatively, Equifax failed to consider all relevant information and perform a

 reasonable reinvestigation of the disputed items of information. More specifically, Plaintiff




                                    6
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 6 of 13 PageID #: 6
 supplied copies of the bankruptcy papers, including orders from the bankruptcy court, which were

 sufficient for Equifax to not be able to verify the disputed items of information.

                                Plaintiff’s Experience with Experian

        33.     Experian prepared and issued consumer reports concerning Plaintiff that included

 the inaccurate information.

        34.     In the two years preceding Plaintiff’s Complaint, he disputed the inaccurate

 information to Experian on no less than five (5) occasions. Experian did not delete or reinvestigate

 all of the disputed items of information.

        35.     Alternatively, Experian failed to consider all relevant information and perform a

 reasonable reinvestigation of the disputed items of information. More specifically, Plaintiff

 supplied copies of the bankruptcy papers, including orders from the bankruptcy court, which were

 sufficient for Experian to not be able to verify the disputed items of information.

                               Plaintiff's Experience with Trans Union

        36.     Trans Union prepared and issued consumer reports concerning Plaintiff to third

 parties that included the inaccurate information.

        37.     In the two years preceding Plaintiff’s Complaint, he disputed the inaccurate

 information to Trans Union on no less than five (5) occasions. Trans Union did not delete or

 reinvestigate all of the disputed items of information.

        38.     Alternatively, Trans Union failed to consider all relevant information and perform

 a reasonable reinvestigation of the disputed items of information. More specifically, Plaintiff

 supplied copies of the bankruptcy papers, including orders from the bankruptcy court, which were

 sufficient for Trans Union to not be able to verify the disputed items of information.




                                    7
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 7 of 13 PageID #: 7
        39.     The CRA Defendants also did not review underlying account documents for each

 account contained in his file or the subject of Plaintiff’s disputes, or both, such as the bankruptcy

 records or payment history.

        40.     The CRA Defendants did not make a reasonable inquiry into the disputed

 information.

        41.     The CRA Defendants did not review all relevant information provided by Plaintiff

 related to the disputed information.

        42.     At best, the CRA Defendants verified the false information by confirming some of

 Plaintiff’s personal identifying information with some of the personal identifying information

 reported by PFCU.

        43.     The CRA Defendants failed to modify or delete the inaccurate information.

        44.     Despite Plaintiff’s exhaustive efforts to date, the CRA Defendants have nonetheless

 deliberately, willfully, intentionally, recklessly, and negligently repeatedly failed to perform

 reasonable reinvestigations of the above disputes as required by the FCRA.

                                Plaintiff’s Experience with PFCU

        45.     Plaintiff disputed the inaccurate information directly to PFCU.

        46.     PFCU failed to report the account with the appropriate account in dispute code to

 the CRAs.

        47.     Plaintiff disputed the inaccurate information to Equifax, Experian, or Trans Union.

        48.     Equifax, Experian, or Trans Union notified PFCU of the disputed information.

        49.     PFCU notified Equifax, Experian, or Trans Union that it verified the disputed

 information.

        50.      As a part of PFCU’s FCRA investigation, it did not:




                                    8
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 8 of 13 PageID #: 8
                a. contact Plaintiff concerning the accuracy of the disputed information;

                b. contact third parties, including but not limited to its bankruptcy attorneys’ or

                    the bankruptcy court, concerning the accuracy of the disputed information;

                c. review underlying account documents, such as the bankruptcy papers or

                    Plaintiff’s payment history;

                d. make a reasonable inquiry into the disputed information, including a review of

                    the bankruptcy papers or direct payments made by Plaintiff;

                e. review all relevant information provided by a consumer reporting agency

                    pertaining to the disputed information;

                f. modify or delete the false account information; or,

                g. mark or identify the account as in dispute.

        51.     At best, PFCU verified the false information by confirming some of Plaintiff’s

 personal identifying information related to the Accounts with some of the personal identifying

 information reported by a consumer reporting agency.

        52.     PFCU notified at least one consumer reporting agency that its reporting of the

 inaccurate information was accurate.

        53.     PFCU did not conduct a reasonable investigation with respect to the disputed

 information.

        54.     As of result of the defendants’ conduct, Plaintiff has suffered unique and distinct

 actual damages in the form of adverse credit action, denial of credit, lost credit opportunities, harm

 to credit reputation and credit score, out-of-pocket expenses, interference with Plaintiff’s normal

 and usual activities and emotional distress.




                                    9
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 9 of 13 PageID #: 9
            55.     At all times pertinent hereto, the defendants were acting by and through their

  agents, servants and/or employees who were acting within the course and scope of their agency or

  employment, and under the direct supervision and control of the defendants herein.

            56.     At all times pertinent hereto, the conduct of the defendants, as well as that of their

  agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

  disregard for federal laws and the rights of the Plaintiff herein.

            57.     The defendants’ conduct was a direct and proximate cause, as well as a substantial

  factor, in bringing about the serious and distinct injuries to Plaintiff that are outlined more fully

  above and, as a result, the defendants are liable to Plaintiff for the full amount of statutory, actual

  and punitive damages, along with the attorney’s fees and the costs of litigation, as well as such

  further relief as may be permitted by law for their violations of federal law.

                  COUNT ONE – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                       (Against Equifax)

            58.     Plaintiff adopts and incorporates the above-numbered paragraphs as if fully stated

  herein.

            59.     Equifax negligently failed to comply with the requirements of the FCRA, including

  Sections 1681e(b) and i.

            60.     Alternatively, Equifax willfully failed to comply with the requirements of the

  FCRA, including Sections 1681e(b) and i.

            61.     As a result of Equifax’s failure to comply with the requirements of the FCRA,

  Plaintiff suffered actual damages, described more fully above, for which Plaintiff seeks actual,

  punitive and statutory damages, in an amount to be determined by the jury.

                  COUNT TWO – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                      (Against Experian)




                                     10
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 10 of 13 PageID #: 10
            62.   Plaintiff adopts and incorporates the above-numbered paragraphs as if fully stated

  herein.

            63.   Experian negligently failed to comply with the requirements of the FCRA,

  including Sections 1681e(b) and i.

            64.   Alternatively, Experian willfully failed to comply with the requirements of the

  FCRA, including Sections 1681e(b) and i.

            65.   As a result of Experian’s failure to comply with the requirements of the FCRA,

  Plaintiff suffered actual damages, described more fully above, for which Plaintiff seeks actual,

  punitive and statutory damages, in an amount to be determined by the jury.

              COUNT THREE – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                  (Against Trans Union)

            66.   Plaintiff adopts and incorporates the above-numbered paragraphs as if fully stated

  herein.

            67.   Trans Union negligently failed to comply with the requirements of the FCRA,

  including Sections 1681e(b) and i.

            68.   Alternatively, Trans Union willfully failed to comply with the requirements of the

  FCRA, including Sections 1681e(b) and i.

            69.   As a result of Trans Union’s failure to comply with the requirements of the FCRA,

  Plaintiff suffered actual damages, described more fully above, for which Plaintiff seeks actual,

  punitive and statutory damages, in an amount to be determined by the jury.

              COUNT FOUR – VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                    (Against PFCU)

            70.   Plaintiff adopts and incorporates the above-numbered paragraphs as if fully stated

  herein.




                                     11
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 11 of 13 PageID #: 11
         71.      PFCU negligently failed to comply with the requirements of Section 1681s-2(b).

         72.      Alternatively, PFCU willfully failed to comply with the requirements of Section

  1681s-2(b).

         73.      As a result of PFCU’s failure to comply with the requirements of the FCRA,

  Plaintiff suffered actual damages, described more fully above, for which he seeks actual, punitive

  and statutory damages, in an amount to be determined by the jury.

                                                JURY DEMAND

         74.      Plaintiff requests a jury trial on all claims.

                                                 PRAYER

  Wherefore, Plaintiff prays for judgment against the defendants as follows:

         On the First Claim for Relief:

               1. Actual damages to be determined by the jury;

               2. Punitive damages to be determined by the jury;

               3. Statutory damages to be determined by the jury; and

               4. Attorneys’ fees and costs.

         On the Second Claim for Relief:

               1. Actual damages to be determined by the jury;

               2. Punitive damages to be determined by the jury;

               3. Statutory damages to be determined by the jury; and

               4. Attorneys’ fees and costs.

         On the Third Claim for Relief:

               1. Actual damages to be determined by the jury;

               2. Punitive damages to be determined by the jury;




                                     12
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 12 of 13 PageID #: 12
          3. Statutory damages to be determined by the jury; and

          4. Attorneys’ fees and costs.

       On the Fourth Claim for Relief:

          1. Actual damages to be determined by the jury;

          2. Punitive damages to be determined by the jury;

          3. Statutory damages to be determined by the jury; and

          4. Attorneys’ fees and costs.


                                    Respectfully submitted,

                                    /s/ Micah S. Adkins
                                    Micah S. Adkins
                                    TN BAR NO. 036451
                                    THE ADKINS FIRM, P.C.
                                    1025 Westhaven Blvd., Suite 220
                                    Franklin, Tennessee 37064
                                    T: (615) 370.9659
                                    F: (205) 208.9632
                                    E: MicahAdkins@ItsYourCreditReport.com
                                    COUNSEL FOR PLAINTIFF
                                    BRYAN JINKINS




                                     13
Case 2:21-cv-00089-TRM-CRW Document 1 Filed 06/02/21 Page 13 of 13 PageID #: 13
